                                          THE MARKS LAW FIRM, P.C.

                                                   February 12, 2020

             Via ECF
             Honorable Jesse M. Furman
             United States District Judge
             United States Courthouse
             40 Foley Square, Courtroom 1105
             New York, New York 10007


                            RE:     Yelitza Picon v. Burning in Water LLC et al
                                    Docket: 1:19-cv-09709-JMF


             Dear Judge Furman,

                    Plaintiff respectfully requests an adjournment of the Order to Show Cause Hearing in the
             above referenced matter currently scheduled for February 13, 2020 and a stay on the pending
             proposed default judgment.

                    Barry Malin, an agent for Defendants, reached out to Plaintiff yesterday via e-mail and
             requested we withdraw our motion for default judgment. The Parties therefore request forty-five
             (45) days for Defendants to review the matter and retain counsel and for the Parties to discuss
             possible settlement.

                    We thank you and the Court for its time and consideration on this matter.


Application GRANTED. The hearing is RESCHEDULED to
March 26, 2020, at 3:30 p.m. In the event that any Defendant
                                                                            Respectfully Submitted,
appears or opposes the motion for default judgment prior to that
date, the parties shall prepare to treat that hearing as the initial     The Marks Law Firm, P.C.
pretrial conference with respect to any such appearing
Defendant. That is, if any Defendant appears, opposes the
motion, or seeks a nunc pro tunc extension of time to respond to
the complaint, then the parties — including any such appearing
Defendant — shall follow the pre-conference procedures               By:
specified in the Court’s Order of October 23, 2019, including by              Bradly G. Marks
submitting a joint letter addressing certain topics and a proposed
case management plan no later than the Thursday prior to the
conference and by participating in an early mediation session at
least two weeks prior to the conference. The Clerk of Court is
directed to terminate ECF No. 19. SO ORDERED.
                                                                      February 12, 2020

                                    175 Varick Street, 3rd FL, New York, New York 10014
                              T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                                   www.markslawpc.com
